DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
At claim 9 line 22 “the control valve member” will read --the control valve--.
At claim 10, 12 and 13 line 1 “The engine” will read --the internal combustion engine--.

Allowable Subject Matter
Claims 1-6, 8-10, 12-13, 16 and 18-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
SCHECHTER (US 4,384,553) is considered to be the closest prior art of record.
Regarding claim 1, SCHECHTER discloses an ignition system for an internal combustion engine comprising: 
an igniter (Fig. 3) including an igniter housing (18’ and 34 taken together) having a combustion prechamber (42’) formed therein and at least one gas orifice (22) structured to fluidly connect the combustion prechamber to a cylinder (14) in the internal combustion engine; 
the igniter further including a piston (26 and 28’ taken together) having a piston end face (lower surface of piston) exposed to the combustion prechamber (Fig. 3), and movable within the igniter housing between a retracted position and an advanced position (i.a. Fig. 3); and 

The prior art fails to teach or render obvious the claim limitation “a control valve assembly resident in the igniter to fluidly connect the hydraulic chamber in the igniter to a supply of pressurized hydraulic fluid” in the manner defined in the instant claim 1.
Regarding claim 9, SCHECHTER discloses an internal combustion engine comprising: 
a fuel supply (60); 
an engine housing (col. 2 lines 8-11) having a main combustion chamber (14) formed therein; 
an ignition system (Fig. 3) including an igniter having a combustion prechamber (42’) formed therein, and at least one gas orifice (22) fluidly connecting the combustion prechamber to the main combustion chamber (Fig. 1); 
the igniter further including a piston (26 and 28’ taken together) having a piston end face (lower end surface of piston) exposed to the combustion prechamber (Fig. 3), and being movable within an igniter housing (18’ and 34 taken together) between a retracted position and an advanced position (i.a. Fig. 3); and 
the ignition system further including a hydraulic actuator (i.a. Fig. 2) structured to apply an actuating force (col. 2 lines 58-62) to the piston, such that the piston is moved toward the advanced position (col. 2 lines 59-62) to increase a pressure of an ignition charge of fuel and air within the combustion prechamber to an autoignition threshold (col. 3 lines 1-4);
the igniter further includes a hydraulic chamber (38’) formed therein, and the piston (26 and 28’ taken together) further includes a hydraulic actuation surface (Fig. A below) exposed to the hydraulic chamber and positioned opposite to the piston end face (lower surface of piston);
the hydraulic actuator (i.a. Fig. 2) further includes a hydraulic fluid port (Fig. B below) formed therein, and a control valve assembly having a control valve (3 way valve) movable between an open position where the hydraulic fluid port is fluidly connected to the hydraulic chamber (col. 3 lines 54-59), and a closed position (col. 4 lines 1-3).

[AltContent: arrow][AltContent: textbox (SECOND PISTON HEAD)][AltContent: arrow][AltContent: textbox (HYDRAULIC ACTUATION SURFACE)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PISTON RINGS)]
    PNG
    media_image1.png
    900
    541
    media_image1.png
    Greyscale

Figure A Annotations of SCHECHTER Fig. 3.
[AltContent: arrow][AltContent: textbox (HYDRAULIC FLUID PORT)]
    PNG
    media_image2.png
    872
    754
    media_image2.png
    Greyscale

Figure B Annotations of SCHECHTER Fig. 2.

Regarding claim 16, SCHECHTER discloses a method of operating an engine comprising: 
moving an engine piston in an engine toward a top dead center position (implied col. 1 lines 13-15) to increase a pressure of a main charge of fuel and air (a direct result of compression) in a main combustion chamber (14); 
fluidly connecting a hydraulic chamber (38’) in an igniter (Fig. 3) to a supply of pressurized hydraulic fluid (col. 2 lines 59-61); 
applying a pressure of the pressurized hydraulic fluid to a hydraulic actuation surface (Fig. A above) of an igniter piston (26 and 28’ taken together) exposed to the hydraulic chamber to cause the igniter piston to move toward an advanced position (col. 2 lines 59-62); 
increasing a pressure of an ignition charge of fuel and air in a combustion prechamber (42’) of the igniter to an autoignition threshold based on the moving of the igniter piston toward the advanced position (col. 3 lines 1-4); 

igniting the main charge within the main combustion chamber by way of the combustion gases of the ignition charge (col. 1 lines 20-22).
The prior art fails to teach or render obvious the claim limitation “actuating a control valve assembly resident in the igniter to fluidly connect the hydraulic chamber in the igniter to the supply of pressurized hydraulic fluid” in the manner defined in the instant claim 16.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747